United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sumner, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-566
Issued: August 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 17, 2012 appellant filed a timely appeal from a December 23, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $17,087.19 was
created from March 1, 2010 to July 7, 2011 due to an incorrect pay rate; (2) whether OWCP
properly denied waiver of the overpayment; and (3) whether OWCP properly determined the
overpayment should be recovered by deducting $300.00 from appellant’s continuing
compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 12, 2002 appellant, then a 26-year-old rural carrier, injured her back while
lifting a package in the performance of duty. OWCP accepted the claim for a lumbar strain and
herniated lumbar disc. Appellant underwent L5-S1 surgery on April 2, 2003. She returned to a
part-time light-duty position and on February 2, 2004 returned to her regular, full-time
employment. Appellant continued to work through December 10, 2008.
On July 19, 2010 appellant submitted a claim for compensation (Form CA-7)
commencing March 1, 2010. In a letter dated July 13, 2010, she stated that she had been
attending school but was unable to continue due to her back condition. By letter dated
February 1, 2011, appellant stated that her last day at the employing establishment was
December 10, 2008, although she remained an employee until January 2009. She noted that
from February to June 2009 she worked “for a contractor for FEDEX” and then left due to the
lack of work. According to appellant, she attended beauty school from July 2009 to
March 1, 2010.
OWCP accepted that appellant sustained a recurrence of disability as of March 1, 2010
and paid compensation for wage loss based on a weekly pay rate of $985.77, her pay rate as of
January 2009 when her employment was terminated. By letter dated August 3, 2011, it advised
appellant that, as of July 8, 2011, her compensation would be based on a pay rate of $550.39 per
week, her pay rate on date of injury (December 12, 2002). OWCP stated that appellant should
submit evidence that she was working as of March 1, 2010 to establish entitlement to a recurrent
pay rate.
By decision dated October 4, 2011, OWCP found that there was no evidence that
appellant worked as of March 1, 2010, to substantiate a pay rate higher than $550.39 per week.
In a letter dated October 5, 2011, it made a preliminary determination that an overpayment of
$17,087.19 had been created because compensation from March 1, 2010 to July 7, 2011 was
based on an incorrect pay rate. OWCP found that appellant was not at fault in creating the
overpayment. Appellant was requested to submit an overpayment recovery questionnaire (Form
OWCP-20) and supporting financial documents, to support a request for waiver. She did not
respond.
By decision dated December 23, 2011, OWCP finalized the overpayment decision. It
found an overpayment of $17,087.19 was created, denied wavier of the overpayment and
indicated that the overpayment would be recovered by deducting $300.00 from continuing
compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Under 5 U.S.C. § 8101(2), “‘monthly pay’ means the monthly pay at the time of injury,
or the monthly pay at the time disability begins, or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater.…”

2

ANALYSIS
OWCP paid appellant wage-loss compensation from March 1, 2010 to July 7, 2011 based
on a pay rate of $985.77 per week. This represented the pay rate in January 2009, when
appellant’s employment was terminated. As noted, there are three possible dates by which to
determine monthly pay: date of injury, date disability began and date disability recurs,
whichever is greater. The pay rate as of January 2009 does not correspond to any of these pay
rate dates. OWCP accepted a recurrence of disability as of March 1, 2010 and this recurrence
began more than six months after appellant had returned to regular full-time employment.
Therefore it must properly determine the pay rate as of March 1, 2010 and determine if it is
greater than the date of injury or date of disability.
OWCP made a finding that appellant was not employed as of March 1, 2010 and
therefore a recurrent pay rate could not be established. No authority was cited for this
proposition. A claimant’s pay rate is properly determined pursuant to 5 U.S.C. § 8114(d).2
Under this section, appellant’s earnings for the prior year are considered. For example, under
5 U.S.C. § 8114(d)(3), average annual earnings may not be less than 150 times the average daily
wage for employment in the preceding year. OWCP’s procedures clearly indicate that a claims
examiner will need to explore the claimant’s employment history for the prior year with respect
to private employment.3 The record indicates that appellant had earnings in private employment
in the year prior to March 1, 2010. OWCP needs to make findings as to the nature of the
employment4 and follow its procedures to secure any necessary evidence to make a proper
determination pursuant to 5 U.S.C. § 8114 as to the pay rate for compensation purposes on
March 1, 2010.
OWCP did not cite to 5 U.S.C. § 8114(d), or make other relevant findings on the issue
presented. The case will accordingly be remanded to OWCP for further development and proper
findings on the overpayment issue. After such further development as OWCP deems necessary,
it should issue an appropriate decision. In view of the Board’s determination, it will not address
the waiver and recovery issues at this time.
CONCLUSION
The Board finds the case is not in posture for decision as to an overpayment based on an
incorrect pay rate and the case is remanded for further development.
2

5 U.S.C. § 8114(d)(1) is applied if the employee worked in the position for substantially the whole preceding
year; (d)(2) is applied if appellant did not work substantially the whole year but the position would have afforded
employment for substantially the whole year, and (d)(3) is applied if either of the foregoing methods cannot be
applied reasonably and fairly. Under 5 U.S.C. § 8114(d)(3) OWCP may consider other previous employment of the
employee or other relevant factors.
3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4(c)(3)
(March 2011). This section also discusses methods for securing information as to private employment from the
employer.
4

Earnings in private employment that are the same as, or similar to, earnings in federal employment when injured
are considered. See K.S., Docket No. 11-2085 (issued May 10, 2012); supra note 3.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 23, 2011 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: August 24, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

